THEATTORNEY                GENERAL
                       OPI‘EXAS




                   February 21, 1962

Honorable T. W.Bullington    Opinion NO. ~~-1265
County Attorney
Benjamin, Texas              Re:   Whether a Justice of
                                   the Peace is entitled
                                   to receive a $4.00
                                   trial fee for each
                                   criminal case filed
                                   in his court and dis-
                                   missed at the request
                                   of the county attorney
Dear Mr. Bullington:               and related questions
     You have requested an opinion on the following
questions:
        "Question No. One - Is a Justice of
     the Peace entitled to receive a $4.00
     trial fee for each criminal case filed in
     his court and dismissed at the request
     of the County Attorney?
        "Question No. Two - Is a Justice of
     the Peace entitled to receive a $4.00
     trial fee for each criminal case filed
     in his court and dismissed by himself?
        "Question No. Three - Is a Justice of
     the Peace entitled to receive a $4.00
     trial fee for a criminal case filed in
     his court, and at a later date it is
     determined that a criminal offense had
     not been committed, and said case is
     dismissed by request of the County
     Attorney?
        "Question No. Four - Is a Justice of
     the Peace entitled to receive a $4.00
     trial fee in any criminal case tried
     which an acquittal is had when the State
     of Texasis not. represented by its County
     Attorney or his assistant, the District
     Attorney or his assistant?"
Hon. T. W. Bullington         page   2      WW-1265


     The question of payment of fees to the Justice of
the Peace when there had been a dismissal was fully
answered in Attorney General's Opinions No. O-391 and
O-6096. We are enclosing copies of these opinions
for your information. To quote from Opinion No. o-6096:
       "The plain and specific language of
    Article 1052, supra, is that the judge and
    justice of the peace must both try and
    finally dispose of the case before him to
    be entitled to the fee provided therein."
     We reaffirm our previous opinions that upon dis-
missal at the request of the County Attorney or Justice
of the Peace there is not a trial or disposition within
the meaning of Article 1052, Vernon's Code of Criminal
Procedure. See Brackenridge v. State, 11 S.W. 630, (Ct.
App. 1889).
     As to Question No. Four, the langauge of Article
1052, V.C.C.P., is clear and unambiguous. The Commis-
sioners Court shall not pay any amount or trial fee in
any case tried in which an acquittal is had unless the
State is represented by counsel as set out in the Statute.
     In conclusion, all your questions are answered in
the negative.
                 SUMMARY
    Under Article 1052, Vernon's Code of Criminal
    Procedure, the Justice of ,the Peace is not
    entitled to a trial fee if the case is dis-
    missed.
    The Commissioners Court shall not pay any
    trial fee in any case tried in which an acquittal
    is had unless the State is,represe+ed by counsel
    as set out in Article 1052, V.C.C.P.
                           Yours very truly,
                           WILL WILSON
                           Attorney General of Texas



                              Irwin R. Salmanson
1RS:bjh                       Assistant Attorney General
.     -



    Hon. T. W. Bullington               page 3   W-1265


    APPROVED:
    OPINION COMMITTEE
    W. V. Geppert, Chairman
    Riley Eugene Fletcher
    Elmer McVev
    L. P. Loll&
    Bill Allen
    REVIEWED FOR THE ATTORNEY GENERAL
    BY: Houghton Brownlee, Jr.